Citation Nr: 1737396	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to October 1979.

The case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2010, April 2010, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the above claim.  In June 2016, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's bilateral hip condition was not shown to have manifested during active military service and is not etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303  (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his bilateral hip condition was caused by a motor vehicle accident in which he was thrown from a jeep and landed on his feet after driving over an explosive.  He asserts that he began having pain and movement difficulties with his hips after the incident. He contends that he sought treatment for a "sciatic condition" in service and was prescribed Naproxen for pain relief. He endorsed that he continued to have similar symptoms over the years and later diagnosed with avascular necrosis. The Veteran contends his sciatic nerve symptoms were masking his cartilage injury and its progressive deterioration, which later required bilateral hip replacement.

Service treatment records indicate that, in September 1978, the Veteran sought treatment for "back pain" which had been present for two months. He was provided an x-ray of his spine in 1978, which notes a mild degree of scoliosis, but was unremarkable for any fractures or abnormalities. There are no service treatment records indicating a "sciatic nerve" problem or any report of hip issues.
On separation examination in August 1979, clinical evaluation of the Veteran's lower extremities was normal.

In a May 1979 Letter of Appreciation, the Department of the Army noted that the Veteran's vehicle became mired on a range road while responding to a dangerous unexploded ordinance.  The Veteran was commended for his prompt action and assistance which enabled his team to recover their vehicle and continue their mission with minimal delay.

Post service, the Veteran was treated at VA in June 2000 at which time he gave a history of bilateral avascular necrosis of the hips for 6 to 10 years.  In October 2000, he denied any history of trauma to his hips.  He underwent a total left hip arthroplasty in October 2000 and a total right hip arthroplasty in February 2001.  In October 2009, the Veteran stated that his bilateral hip replacement was secondary to a motor vehicle accident.  In March 2010, he stated that his hips were replaced 10 years ago as the result of a military-related injury.

In February 2013, the Veteran's dentist, who is also an acupuncturist, opined that the Veteran's bilateral hip replacement was performed because of the injury he sustained in service. Dr. RN further commented that bilateral hip replacement was a highly unusual condition for "a younger man." Relying on literature form the Mayo Clinic, he stated that avascular necrosis occurs when the blood flow to a bone is interrupted or reduced, which may be caused by a joint injury that results in a broken bone or dislocated joint. Under those circumstances, bone cells may die if a steady supply of oxygen and nutrients are not present.

In February 2017, the Veteran was afforded a VA examination for his hip condition. The examiner opined that the Veteran's bilateral hip arthroplasties were less likely as not incurred in or caused by his military service.  As rationale, she noted that the Veteran was not medically discharged from service and that he was medically qualified to complete his entire tour of duty; that after service he was able to work as a heavy equipment operator; and that he did not undergo arthroplasty until several years after discharge and no "chronic" medical conditions were shown in service or in subsequent treatment records.  

With respect to element (1), a current disability, the Veteran has the presence of a bilateral hip condition diagnosed as bilateral hip arthroplasties.  

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are negative for any complaints or findings of a hip disorder.  In conjunction with his claim, the Veteran states that as the result of a motor vehicle accident, he was thrown from a jeep and landed on his feet after driving over an explosive.  However, the May 1979 Letter of Appreciation noted that the Veteran's vehicle only became mired on a road and that with the Veteran's prompt action and assistance the vehicle was recovered and he was able to continue with the mission.  Further, during the course of treatment in October 2000, the Veteran initially denied any prior history of an injury to his hips.  For the purpose of this decision only, the Board will accept as true that the Veteran suffered a hip injury in service.  

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral hip disability is etiologically related to service.

The Board gives limited probative weight to the opinion Dr. RN as he is a dentist who has limited expertise on discussing matters related to orthopedics. Additionally, his opinion was not based on sufficient facts as it did not account for the Veteran's post-service occupation, the lack of an in-service diagnosis or treatment of a hip condition, or discuss the delayed onset of the Veteran's avascular necrosis.  The Board places greater probative weight the VA examiner's opinion as she examined the Veteran's entire case file and personally examined him in accordance with the VA Disability Benefits Questionnaire for the hips and thighs. Her opinion accounted for the fact that the Veteran did not have an in-service diagnosis of a hip condition, that his separation examination was negative for any hip disability, and that he was able to complete his entire tour of duty and work as a heavy equipment operator after service.  While the Veteran asserts that his hips began deteriorating after the in-service accident and that his sciatic serve symptoms were masking his cartilage injury, he is unable to offer a medical diagnosis or to provide an etiology opinion on his hip condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In short, there is no evidence of a chronic hip disorder in service or within one year following the Veteran's separation from service.  During treatment in June 2000, the Veteran gave only a 6 to 10 year history of avascular necrosis of the hips, which would place its onset in 1990 at the earliest, more than 11 years after service.  Further, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral hip disability is etiologically related to service.  As such, the preponderance of the evidence is against the claim and service connection for a bilateral hip condition is not warranted.


ORDER

Service connection for a bilateral hip disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


